Exhibit 10.10
SECOND AMENDMENT TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
PACIFIC OFFICE PROPERTIES, L.P.
     As of June 19, 2008, the undersigned, being the sole general partner of
Pacific Office Properties, L.P. (the “Partnership”), a limited partnership
formed under the Delaware Revised Uniform Limited Partnership Act and pursuant
to the terms of that certain Amended and Restated Limited Partnership Agreement
of Limited Partnership, dated March 19, 2008, as amended (the “Partnership
Agreement”), does hereby amend the Partnership Agreement as follows:
     Capitalized terms used but not defined in this Second Amendment shall have
the same meanings that are ascribed to them in the Partnership Agreement.
     1. Additional Limited Partners. Each of the Persons identified on
Schedule 1 hereto, each of whom is an existing Limited Partner of the
Partnership, is hereby issued the number of Common Units set forth on such
Schedule 1.
     2. Schedule of Partners. Exhibit A to the Partnership Agreement is hereby
deleted in its entirety and replaced by Exhibit A hereto which identifies the
Partners following consummation of the transactions referred to in Section 1
hereof.
     3. Ratification. Except as expressly modified by this First Amendment, all
of the provisions of the Partnership Agreement are affirmed and ratified and
remain in full force and effect.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of
the date first written above.

                  PACIFIC OFFICE PROPERTIES TRUST, INC.,         as sole general
partner of the Partnership    
 
           
 
  By:   /s/ Dallas E. Lucas
 
Dallas E. Lucas    
 
      President and Chief Executive Officer    

2



--------------------------------------------------------------------------------



 



Schedule 1

          Additional Limited Partners   Number of Common Units
Robert M. Irish
    23,677  
116 Spinnaker Court

       
Del Mar, CA 92014
       
 
       
James M. Saivar
    31,841  
11260 El Camino Real #200

       
San Diego, CA 92130
       
 
       
Robert F. Buie and Pamela I. Buie
    271,058  
Family Trust

       
P.O. Box 8365

       
Rancho Santa Fe, CA 92067
       

3



--------------------------------------------------------------------------------



 



Exhibit A

                      Common Units   Preferred Units Name and Address  
(Percentage)   (Percentage)
GENERAL PARTNER:
               
 
               
Pacific Office Properties Trust, Inc.
    3,031,125       0  
233 Wilshire Blvd., Suite 830

               
Santa Monica, CA 90401
    17.49 %     0 %
 
               
LIMITED PARTNERS:
               
 
               
POP Venture, LLC
    13,576,165       4,545,300  
841 Bishop Street

               
Honolulu, HI 96813
    78.34 %     100 %
 
               
POPTLP, LLC
    0       0  
841 Bishop Street

               
Honolulu, HI 96813
    0 %     0 %
 
               
Robert M. Irish
    58,697       0  
116 Spinnaker Court

               
Del Mar, CA 92014
    0.34 %     0 %
 
               
James M. Saivar
    51,674       0  
11260 El Camino Real #200

               
San Diego, CA 92130
    0.30 %     0 %
 
               
Robert F. Buie and Pamela I. Buie Family
    414,468       0  
Trust

               
P.O. Box 8365
    2.39 %     0 %
Rancho Santa Fe, CA 92067
                 
John B. Campbell and Elvina Campbell,
    198,263       0  
Husband and Wife

               
P.O. Box 9064
    1.14 %     0 %
Rancho Santa Fe, CA 92067
               

4